Greenblott, J. P., and Herlihy, J., dissent and vote to reverse in the following memorandum by Herlihy, J. Herlihy, J. (dissenting).
The board’s decision that the parties "merely” visited Georgia indicates that it erred as a matter of law by failing to give any consideration to the intent of the parties to be husband and wife as evidenced by their conduct in New York State before and after their Georgia trips. While the initial cohabitation of the parties in New York State was undoubtedly meretricious in the eyes of the law, the intent of the parties as established from their conduct to be husband and wife should be given some weight in considering the Georgia trips. (Cf. Matter of Farber v U. S. Trucking Corp., 26 NY2d 44, as to New York acts having weight in considering a present intent to contract a marriage outside of New York State.) The conclusory finding of the board that the parties did not effect a common-law marriage in Georgia in the course of several weeks visits on various occasions is inadequate for judicial review of substantial evidence since there are no findings of relevant fact. As to a review of the decision for an error of law, in the absence of a delineation by the board of its application of the facts to the law of Georgia, there cannot be effective review. The decision should be reversed and the matter remitted to the Workers’ Compensation Board. (See Matter of Lieblein v Charles Chips, Inc., 32 AD2d 1016.)